           Case 2:17-cv-01413-JCM-PAL Document 51 Filed 07/13/20 Page 1 of 2




1

2
                               UNITED STATES DISTRICT COURT
3
                                      DISTRICT OF NEVADA
4

5
      JOHN JOEY MARKS,                                Case No. 2:17-cv-01413-JCM-PAL
6
           Petitioner,
7                                                     ORDER GRANTING
           v.                                         MOTION FOR EXTENSION OF TIME
8                                                     (ECF NO. 50)
9     BRIAN WILLIAMS, et al.,
10         Respondents.
11

12

13          In this habeas corpus action, after three extensions of time, the respondents
14   were due to respond to the petitioner’s second amended habeas petition by July 10,
15   2020. See Order entered October 18, 2019 (ECF No. 41); Notice filed December 9,
16   2019 (ECF No. 42); Order entered March 18, 2020 (ECF No. 45); Order entered April
17   20, 2020 (ECF No. 47); Order entered May 29, 2020 (ECF No. 49).
18          On July 10, 2020, Respondents filed a motion for a fourth extension of time (ECF
19   No. 50). The petitioner does not oppose the motion for extension of time.
20          The Court finds that Respondents’ motion for extension of time is made in good
21   faith and not solely for the purpose of delay, and that there is good cause for the
22   extension of time requested. The Court will grant Respondents an extension of time to
23   September 11, 2020. The Court will not further extend this deadline absent
24   extraordinary circumstances.
25          IT IS THEREFORE ORDERED that Respondents’ motion for extension of time
26   (ECF No. 50) is GRANTED. Respondents will have until and including September 11,
27   2020, to file their response to the second amended habeas petition.
28
                                                  1
               Case 2:17-cv-01413-JCM-PAL Document 51 Filed 07/13/20 Page 2 of 2




1              IT IS FURTHER ORDERED that, in all other respects, the schedule for further

2    proceedings set forth in the order filed October 18, 2019 (ECF No. 41) will remain in

3    effect.

4

5                    July 13,
               DATED THIS  ___2020.
                               day of ______________________, 2020.
6

7

8                                                     JAMES C. MAHAN,
                                                      UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                  2
